04/07/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 06-0422


                                       PR 06-0422
                                                     FILED
                                                      APR 0 7 2020
                                                    Bowen Greenwood
                                                                   Court
 IN THE MATTER OF THE PETITION OF                 Clerk of Supreme
                                                     State of Monten
                                                                   uRDER
 ALEXANDER F. FOX.


       Alexander F. Fox has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules ofAdmission. Fox passed the MPRE in 1999 when seeking admission to the practice
of law in Florida. He was admitted to the Florida Bar and, since then, has practiced law
continuously in Florida, for 20 years "without any ethical or disciplinary issues in any
jurisdiction." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Alexander F. Fox to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Adrninistrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this        —day of April, 2020.




                                                          Chief Justice
  - Jor,
(4/
    /4
     Justices